DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites that “the bending instrument further includes a damper located between the pivoting arm and the base.”  However, claim 12 states that the base has a pivoting arm.  Thus, because the pivoting arm is part of the base, it is unclear how a damper ca be located between the pivoting arm and the base as recited in claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2007/0088359 A1) in view of Isaacs (US 2014/0137618 A1).
Claim 1. Woods et al. disclose a kit for modular spine stabilization, comprising: an implantable modular spine stabilization system comprising: one or more flexible couplers (see Fig. 13A inset; see also Fig. 12A inset) for dynamic stabilization of a spinal segment of a patient's spine, each flexible coupler having a flexible main body (flexible portion 18) and a stem (rigid portion 20; see also Fig. 12A inset) extending therefrom; one or more rigid rods (see Fig. 13A inset; see also Fig. 12A inset) for rigid 
[AltContent: textbox (Rigid Rod)][AltContent: textbox (Flexible Coupler)]





[AltContent: textbox (Flexible Coupler)][AltContent: textbox (Stem)][AltContent: textbox (Rigid Rod)]










Claim 2. Woods et al. disclose wherein the one or more flexible couplers are configured to attach to each other (flexible portions 18 are indirectly attached to each other via cross connector 26 as shown in Fig. 2A). 
Claim 3. Woods et al. disclose wherein the one or more flexible couplers are configured to attach to one of the rigid rods (see Figs. 12A and 13A-B). 
Claim 4. Woods et al. disclose wherein the stem of the one or more flexible couplers is bendable (Fig. 12A shows that the stem is curved and therefore bendable). 
Claim 5. Woods et al. disclose wherein the stem of the one or more flexible couplers is either curved or straight (Fig. 12A shows that the stem is curved). 
Claim 6. Woods et al. disclose wherein the stem of the one or more flexible coupler has a threaded end (Fig. 13A shows that the stem is attached to the flexible main body via set screw 28 received in portal 30; para. 0037 states that a threaded end is an alternative type of connection to set screw 28 and portal 30). 
Claim 7. Woods et al. disclose wherein the one or more flexible couplers comprises a body (flexible portion 18) having a threaded opening (opening that receives the stem as shown in Fig. 13A can be threaded; para. 0037 states that a threaded end is an alternative type of connection to set screw 28 and portal 30). 
Claim 8. Woods et al. disclose wherein the elongated shaft of the one or more rigid rods is either curved or straight (Fig. 12A shows that the rigid rod is straight). 
Claim 9. Woods et al. disclose wherein the elongated shaft of the one or more rigid rods has a threaded end (Fig. 13A shows that the rigid rod is attached to the flexible main body via set screw 28 received in portal 30; para. 0037 states that a threaded end is an alternative type of connection to set screw 28 and portal 30). 
Claim 10. Woods et al. disclose wherein the one or more flexible couplers include two or more flexible couplers that are differently sized (Figs. 12A-F show alternate sizes and shapes for flexible portions 18). 
Claim 11. Woods et al. disclose wherein the one or more rigid rods include two or more rigid rods that are differently sized (Figs. 12A-F show alternate lengths for the rigid rods). 
Woods et al. fail to disclose an instrument set for use with the implantable modular spine stabilization system, the instrument set including a bending instrument for bending a stem of one of the flexible couplers (claim 1), wherein the bending instrument comprises a base having a pivoting arm, a pivoting rod holder, and a radius of curvature selection wheel, the pivoting arm having a pusher bar and pusher head extending from a lower surface therefrom, and the pivoting rod holder having a portal for receiving a rod of a medical device to be bent, wherein the lowering of the pivoting arm causes the pusher bar to press against the radius of curvature selection wheel and the pusher head to press against the rod held within the pivoting rod holder (claim 12), wherein the pivoting arm includes a handle attachment end (claim 13), wherein the base includes a handle attachment end (claim 14), wherein the radius of curvature selection wheel includes one or more detents corresponding to a different radius of curvature (claim 15), wherein the pivoting arm attaches to the base at a pivoting hinge (claim 16), wherein the pivoting rod holder includes a portal for receiving the stem of the flexible coupler (claim 17).
Isaacs teaches a bending instrument (bending device 70 – see Figs. 7-10) for bending a rod (rod 10), wherein the bending instrument comprises a base having a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide kit of Woods et al. with the bending instrument of Isaacs (claims 1 and 12-17), in order to enable the spine stabilization system of Woods et al. to be shaped to compensate for the anatomical structure of a particular patient’s spine and configured to treat the patient’s physiological problem.
18 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2007/0088359 A1) in view of Isaacs (US 2014/0137618 A1) as applied to claim 12 above, and further in view of Foley et al. (US 2002/0161368 A1).
Woods et al. and Isaacs fail to teach wherein the portal is threaded (claim 18). 
	However, as noted above, Woods et al. teach that the flexible couplers and rigid rods are threaded (see claims 6, 7, and 9 above).
	Foley et al. teach that a rod (connecting element 90 – see Figs. 1 and 3) having a threaded end (threaded bore 93) can be attached to an instrument (instrument 20 – see Fig. 1) via a threaded connection (threaded end 36a of coupler 36 located within channel 34 of instrument 20 – see Figs. 1 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit such that the portal of the bending instrument is threaded (claim 18), as taught by Foley et al., in order to better accommodate the flexible couplers and rigid rods of Woods et al.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2007/0088359 A1) in view of Isaacs (US 2014/0137618 A1) as applied to claim 12 above, and further in view of Williams (US 2011/0245871 A1).
Claim 20. As noted above, Isaacs teaches handles (handle 73 and handle grip 74 – see Fig. 7) attached to the base and arm.
	Woods et al. and Isaacs fail to teach that the handles are detachable (claim 20).
	Williams teaches a bending instrument (bender 300 – see Fig. 23), wherein the handle is detachable and made of a variety of materials to allow for interchangeable handles (see para. 0050).
claim 20), as suggested by Williams, such that the handles can be interchangeable with other handles, which would allow for the user of the bending instrument to utilize handles suited for their hands.

Response to Arguments
Applicant's arguments filed September 21, 2021 regarding the rejection of claim 19 have been fully considered but they are not persuasive.  Applicant states that para. 0091 and Figs. 8B, 8D, and 8F show a damper in the form of a spring 276 located between a pivoting arm 256 and a base 252 (see pg. 6).  The Examiner does not disagree that the specification and figures show a damper located between the pivoting arm and the base.  The issue is the language of claim 12 as noted in the rejection above.  Claim 12 recites “a base having a pivoting arm,” which means that the pivoting arm is part of the base.  Therefore, it is unclear how the damper can be located between the pivoting arm and the base.  Contrast this with, if for example, claim 12 were to recite “the bending instrument comprises a base, a pivoting arm, a pivoting rod holder…”  Such a recitation would indicate that the base and the pivoting arm are separate components and thus it is possible for a damper to be located between them.
Applicant’s arguments with respect Biedermann et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773